

117 HR 219 IH: Earth Act
U.S. House of Representatives
2021-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 219IN THE HOUSE OF REPRESENTATIVESJanuary 6, 2021Mr. Doggett introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Trade Act of 1974 to exclude from eligibility for the generalized system of preferences any country that fails to effectively enforce its environmental laws or meet its international environmental obligations, and for other purposes.1.Short titleThis Act may be cited as the Earth Act. 2.Compliance with environmental laws and regulationsSection 502 of the Trade Act of 1974 (19 U.S.C. 2462) is amended—(1)in subsection (b)(2)—(A)by inserting after subparagraph (H) the following new subparagraph: (I)Such country fails to effectively enforce its environmental laws, regulations, or other measures, or to fulfill its international environmental obligations, including as such obligations relate to public health.; and(B)in the matter following subparagraph (I) (as added by subparagraph (A))—(i)by striking and (H) and inserting (H); and(ii)by striking shall not prevent and inserting , and (I) shall not prevent; and(2)in subsection (c)—(A)in paragraph (6)(B), by striking and at the end;(B)in paragraph (7), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new paragraph:(8)the extent to which such country effectively enforces its environmental laws, regulations, and other measures, and fulfills its international environmental obligations, including as such obligations relate to public health..